Citation Nr: 0416353	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
lumbar strain disability.

2.  Entitlement to an increased (compensable) rating for 
scar, residuals of salpingostomy, status-post.  

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left ankle 
sprain.

5.  Entitlement to service connection for bilateral shin 
splints.

6.  Entitlement to service connection for neck strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1993 to April 
2000.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. The veteran relocated to South Carolina, and 
jurisdiction over the appeal was transferred to the Columbia, 
South Carolina VA RO in April 2003.

In September 2003 correspondence, the RO notified the veteran 
that her August 2003 substantive appeal on the issues of an 
increased evaluation for asthma, left knee patellar femoral 
syndrome, status-post Austin-Akin bunionectomy with arthritis 
and left foot scar, and contact dermatitis, could not be 
considered because it was not timely filed within one year of 
the April 2002 rating decision. The RO enclosed VA Form 4107, 
notice of procedural and appellate rights, with the 
notification letter.  The veteran has not expressed 
disagreement with the RO's ruling.

Additionally, in a December 2002 rating decision, during the 
pendency of the appeal, the RO granted service connection for 
scar, residual of salpingostomy, status post, and assigned a 
0 percent rating.  The veteran filed a notice of disagreement 
in March 2003, and after issuance of a statement of the case, 
timely perfected an appeal in August 2003.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on her part is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted  

As a preliminary matter, the Board notes that the veteran 
resides in South Carolina. As the Oklahoma Department of 
Veterans Affairs (O.D.V.A) can no longer represent her (now, 
a non-resident), the veteran should be given the opportunity 
to choose another representative (if one is desired), and for 
that representative to submit written or argument in support 
of the appeal.  .

The Board also veteran was most recently afforded VA 
examinations in October 2002, and her disabilities were most 
recently considered by the RO in December 2002. Thereafter, 
the criteria for evaluating disabilities of the spine were 
revised, effective September 26, 2003.  68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243). Additionally, the diagnostic criteria for 
evaluating intervertebral disc syndrome were revised, 
effective September 23, 2002. See 67 Fed. Reg. 54,345-49 
(August 22, 2002). Further, the diagnostic criteria for 
evaluating skin disabilities were revised effective August 
30, 2002. See 67 Fed. Reg. 49,590-99 (July 31, 2002); see 
also corrections at 67 Fed. Reg. 58,448 (September 16, 2002) 
and 67 Fed. Reg. 62,889 (October 9, 1992). 

The RO has adjudicated the veteran's claims based on the 
former schedular criteria. The veteran has not been notified 
of the changes in the revised regulations and has not been 
afforded any opportunity to present relevant argument. The 
Board concludes, due to the substantive nature of the new 
schedular criteria, that it is unable to adjudicate the 
veteran's claims for increase without violating her statutory 
and regulatory procedural rights by addressing a question not 
properly considered by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria. 
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, the RO should arrange for the veteran 
to undergo a new VA examination of the spine and scar 
disabilities.  

Pertinent to the claims for service connection for left ankle 
sprain and status-post neck strain, the veteran's service 
medical records show complaints of muscle strain of the neck, 
and left ankle sprain during active service. During an 
October 2002 VA fee-basis examination, x-rays of the neck and 
ankle were noted as normal. However, the VA examiner noted 
diagnoses of residuals, neck strain and left ankle sprain. In 
light of this inconsistency, clarification and/or medical 
opinion as to the etiology of any current disability of the 
neck or ankle, is required.

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding medical records.  In an August 
2003 statement the veteran reported continuing treatment and 
pain for the scar, residual of salpingostomy, status post 
disability. She also complained of continuous pain of the 
service-connected lumbar spine disability, treatment, and 
medication. Records pertaining to VA treatment since October 
2002 fee-basis examination have not been associated with the 
claims file.  These records are considered part of the record 
on appeal since they are within VA's constructive possession.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 ____, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify the veteran's 
desires concerning representation, 
provide the appropriate form for 
designation of a new representative, and 
afford any newly designated 
representative an opportunity to present 
argument in support of the claim.

2.  The RO should undertake appropriate 
action to obtain all VA and non-VA 
records, not already associated with the 
claims file, pertaining to treatment 
and/or evaluation of the scar, residual 
of salpingostomy, status post, and lumbar 
strain, from October 2002 to the present, 
for rating purposes.

3.  If the RO is unsuccessful in 
obtaining copies of any pertinent records 
identified by the appellant, the RO 
should so inform the appellant and her 
representative, and request them to 
provide a copy of such records.

4.  When all indicated record development 
has been completed, the veteran should 
arrange for the veteran to undergo VA 
examinations by physicians with 
appropriate expertise to determine the 
current degree of severity of her lumbar 
strain and scar, salpingostomy disorders.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  The RO should ensure that the 
examination reports provide all 
information required for rating purposes 
consistent with the former and revised 
criteria for rating of the spine and skin 
disabilities.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
lateral rotation of the lumbar spine 
and specifically identify any 
excursion of motion accompanied by 
pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbar spine is ankylosed, 
the examiner should identify the 
angle of ankylosis, provide an 
opinion as to whether it is at a 
favorable or unfavorable angle, and 
indicate whether it results in 
difficulty walking because of a 
limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation or dislocation, or 
neurologic symptoms due to nerve 
root stretching.  

	The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disability should be 
identified. The examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, if found, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also express an 
opinion concerning the impact of the 
veteran's service-connected lumbar 
disability, if any, on her ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

5.  The veteran should also be afforded 
an appropriate examination to re-assess 
the manifestations of her scar, residual 
of salpingostomy, status post, 
disability, consistent with the revised 
criteria for rating of skin disabilities.

6.  The claims file should then be 
referred to an appropriate examiner for 
review, clarification of the October 2002 
diagnoses, and the examiner should be 
asked to reconcile the x-ray findings 
with any current diagnoses associated 
with the neck and left ankle 
disabilities.  The examiner should also 
express a medical opinion as to whether 
any current diagnoses are, at least as 
likely as not, etiologically related to 
the in-service neck and ankle injuries. 
The veteran may be re-examined in this 
regard, if necessary.

7.  The RO should then undertake any 
other development and/or corrective 
action it determines to be indicated and 
then readjudicate the claims on the basis 
of all pertinent evidence and legal 
authority (to include applicable former 
and revised rating criteria).  

8.  If any benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the claims file should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


